Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Corrected Notice of Allowance is supplemental to the Notice of Allowance mailed 10/29/21 in order to add the Examiner’s amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview, via phone, with Michael Fogarty on 12/27/21.
In claim 16, line 4, replace “an eighth” with –another--.
In claim 16, line 5, replace “eighth” with –another--.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ann Montgomery/Primary Examiner, Art Unit 1641